Citation Nr: 9920476	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
(neck) disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to an increased evaluation for service-
connected hypertension, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for a service-
connected dysthymic disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service with the U.S. Army 
from January 1975 to January 1978 and with the U.S. Coast 
Guard from May 1983 to October 1989.  This appeal arises from 
a March 1995 rating decision of the Huntington, West 
Virginia, regional office (RO) which denied service 
connection for neck and right shoulder disabilities, and 
which denied increased evaluations for the veteran's service-
connected hypertension, evaluated as 10 percent disabling, 
and dysthymic disorder, evaluated as 30 percent disabling.  
The veteran was given notice of this decision in a letter 
that was mailed on April 24, 1995.  The notice of 
disagreement was received May 1995.  The statement of the 
case was issued in June 1995.  The veteran's substantive 
appeal was received on April 24, 1996.

In its Informal Brief of Appellant dated in April 1999, the 
veteran's representative appears to have filed a claim for 
service connection for an unspecified heart condition as 
secondary to service-connected hypertension.  The RO has yet 
to adjudicate this issue.  Nevertheless, the issue of 
veteran's entitlement to service connection for a heart 
disability as secondary to service-connected hypertension is 
not inextricably intertwined with the current appeal, and it 
is referred to the RO for appropriate action.

FINDINGS OF FACT

1.  Service medical records show that the veteran sustained 
an injury to his thoracic spine in service, and that he was 
in a motor vehicle accident which resulted in complaints of 
neck pain.

2.  VA and non-VA medical examiners have attributed the 
veteran's chronic neck strain and right shoulder capsulitis 
to his inservice trauma.

3.  The veteran's claims for increased evaluations are 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of his claims.

4.  The veteran's service-connected dysthymic disorder 
renders him demonstrably unable to obtain or retain 
employment.   

5.  The veteran's service-connected hypertension is not 
manifested by diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Chronic cervical strain was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

2.  Chronic right shoulder capsulitis was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

3.  The criteria for the assignment of a 100 percent rating 
for the veteran's dysthymic disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9405 (as in effect prior to November 7, 
1996).   

4.  The criteria for a disability rating greater than 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, to 
include §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 
(as in effect prior and subsequent to January 12, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment examination from his first period of 
service indicated that his neck and psychiatric condition 
were normal.  There was mild kyphosis of the thoracic spine. 
The veteran also gave a history of having fractured his right 
radius ulna when he was 15-years-old.  His blood pressure was 
132/76.  In May 1977, the veteran was seen for complaints of 
sore shoulders.  He stated that he had been experiencing a 
sharp intermittent pain in his shoulders for the past two (2) 
years.  He had a good range of motion.  The assessment was 
joint disruption.  Reports of medical examinations conducted 
in August 1977 and March 1983 reveal that the veteran's neck, 
spine, and psychiatric condition were normal.  There were no 
findings pertaining to elevated blood pressure.  

A January 1989 treatment note showed that the veteran was 
evaluated for dorsal spine and right lumbosacral strain 
following a workplace accident.  Physical therapy was 
recommended.  In February 1989, the veteran was reported to 
have been involved in a car accident.  He complained of neck 
pain.  There was no swelling.  The area felt "tight" but 
not numb.  An x-ray of the cervical spine showed no fracture.  
The veteran was prescribed Parafon Forte.  There were no 
references to a shoulder injury.  

Service medical records also show that the veteran was 
treated for complaints of recurrent depression, and that he 
eventually received a medical discharge for same.  An April 
1989 medical board examination report indicated that the 
veteran's neck and spine were normal.  His blood pressure was 
110/80.

In November 1989, the veteran filed a claim for service 
connection for depression and the residuals of a 1989 back 
injury.  

In December 1989, the veteran was afforded a VA general 
medical examination.  He stated that he suffered a 
lumbosacral strain in "December 1987," and that he re-
injured the area in a 1988 motor vehicle accident.  On 
examination, there was right shoulder pain with abduction 
greater than 90 degrees.  The cervical spine demonstrated 
flexion to 90 degrees, extension to 20 degrees, and right and 
left rotation to 90 degrees.  The veteran complained of pain 
with flexion.  There was spasm of the cervical spine.  The 
veteran also experienced a limitation of motion of the 
lumbosacral spine.  Sitting blood pressure was 136/100.  
Recumbent blood pressure was 136/104.  Standing blood 
pressure was 140/104.  The diagnoses, in pertinent part, were 
cervical spine spasm and pain (status post claimed motor 
vehicle accident), and right shoulder pain with abduction 
past 90 degrees.

The veteran was also afforded a VA psychiatric examination in 
December 1989.  He was diagnosed as having dysthymia.

By a rating action dated in March 1990, service connection 
was granted for a dysthymic disorder with history of major 
depression without psychosis.   A 30 percent disability 
rating was assigned, effective October 1989.  The veteran was 
also granted service connection for elevated blood pressure 
readings.  The RO found that the veteran's current elevated 
reading levels were shown within the one (1) year presumptive 
period.  A 10 percent disability rating was assigned, 
effective December 1989.  

In August 1994, the veteran filed a claim for an increased 
evaluation of his service-connected disabilities.  He also 
indicated that he wished to pursue claim for service 
connection for a right shoulder disability and cervical spine 
disability.  He stated he was receiving treatment through the 
Huntington VA Medical Center (VAMC).

In a statement dated in October 1994, the veteran reported 
that he had injured his back in December 1988 while moving 
office furniture.  He said he was eventually taken to Cabell 
Huntington Hospital and given three (3) days of bed rest.  He 
stated he underwent physical therapy in January 1989 due to 
his continued complaints of back and shoulder pain.  The 
veteran indicated that he re-injured his back and neck 
condition in a February 1989 motor vehicle accident.  He 
maintained that he continued to experience significant pain 
in his shoulders.  The veteran also submitted a chart that 
purportedly listed his blood pressure reading between 
September 27, 1994 and October 7, 1994.  The maximum readings 
were a systolic pressure of 154 and diastolic pressure of 
115.

A January 1989 physical therapy patient plan from Cabell 
Huntington Hospital was associated with the claims folder in 
December 1994.  The veteran complained of bilateral back pain 
from the T6 level to L5.  He stated that he had a lifting 
injury two (2) weeks earlier, and that he had had no relief 
since that time.  He showed good motion with no muscle 
guarding.  However, the veteran endorsed periodic muscle 
spasm.  There was no functional limitation.  The diagnosis 
was back strain.  He was given a home exercise program.

In November 1994, the veteran was afforded a VA orthopedic 
examination.  He complained of an aching right shoulder and 
recurrent stiff neck following a 1989 motor vehicle accident.  
He said he took Tylenol on a daily basis to help him manage 
his neck pain.  Forward flexion was 20 degrees.  Backward 
extension was 10 degrees.  Right and left lateral flexion was 
15 degrees.  Rotation to the right and left was 30 degrees.  
The veteran complained of pain at extreme ranges of motion.  
There was no swelling or deformity of the right shoulder.  
However, the veteran had anterior joint pain and tenderness 
with examination.  There was a limitation of motion of the 
right shoulder but no spasm.  The diagnoses were chronic 
cervical strain and chronic capsulitis of the right shoulder 
secondary to trauma.  

The veteran was also afforded a VA hypertension examination 
in November 1994.  He gave a history of an elevated blood 
pressure since 1989.  He said he was taking Elavil, 
Nifedipine, Tagamet, and Hydroxyzine.  Sitting blood pressure 
was 144/102.  Lying blood pressure was 130/96.  Standing 
blood pressure was 146/101.  The impression was poorly 
controlled hypertension.

In December 1994, the veteran underwent a VA psychiatric 
examination.  He reported that he was unemployed, and that he 
lived with his wife and three-year-old child.  He stated that 
he took care of the child while his wife worked.  He said he 
was experiencing increased difficulty in controlling his 
anger.  He indicated that he preferred an isolative 
lifestyle.  He stated that his wife was understanding of his 
problem.  The veteran was cooperative with the interview.  
His speech was coherent.  He endorsed suicidal ideation but 
indicated that thinking of his child prevented him from 
acting.  He denied audio or visual hallucinations or 
delusions.  The veteran's affect was appropriate.  His mood 
was labile and cognitive functions were grossly intact.  The 
impression was dysthymia.  The prognosis for improvement of 
industrial function was guarded.

The veteran was afforded another VA orthopedic examination in 
March 1995.  Again, he reported injuring his lumbar spine 
while moving office furniture, and that he re-injured the 
area in a 1989 motor vehicle accident.  He said he also had a 
cervical spine type whiplash injury.  He maintained that he 
continued to have pain and stiffness in his cervical spine as 
well as his low back.  Limitation of the cervical spine was 
demonstrated.  X-rays of the cervical spine were normal.  The 
assessment was chronic cervical strain with whiplash type 
injury.

By a rating action dated in March 1995, service connection 
for the residuals of a right shoulder injury and cervical 
spine injury was denied.  The RO found there was no evidence 
establishing a chronic disability of the right shoulder or 
neck in service.  The veteran's claim for an increased 
evaluation of his service-connected dysthymic disorder and 
hypertension were also denied.

The veteran filed a substantive appeal in April 1996.  
Therein, he indicated that he had been receiving outpatient 
treatment through the Huntington VAMC.  He said he was seen 
by the orthopedic, mental health, and cardiovascular clinics.

The matter was Remanded by the Board for additional 
development in October 1997.  Specifically, the Board 
instructed the RO to obtain the veteran's medical records 
from the Huntington VAMC.  Observing that the criteria used 
in evaluating mental disorders had been revised in November 
1996, and that the RO had to consider the "new" regulations 
with regard to the veteran's claim for an increased 
evaluation, the RO was requested to afford the veteran 
another VA psychiatric examination that took into account the 
revised criteria.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thereafter, the Board indicated that they should 
review the veteran's claim for an increased rating for his 
service-connected dysthymic disorder and, in so doing, 
determine which criteria was most favorable to the veteran.

In a letter dated in October 1997, the RO asked that the 
veteran submit the names and address of all medical care 
providers who had treated him for his neck and shoulder 
condition since 1978.  A similar letter was to him December 
1997.  In this letter, the veteran was also asked to indicate 
the dates and places where he had received treatment for his 
dysthymic disorder and/or hypertension since August 1993. 

Outpatient treatment records from the Huntington VAMC dated 
from August 1993 to January 1998 show that the veteran was 
followed for poorly controlled blood pressure, degenerative 
joint disease, and hyperlipidemia.  Of note, the veteran was 
evaluated in October 1995 for complaints back, neck, and 
shoulder pain.  Range of motion of the neck was full but 
painful.  The right shoulder was non-crepitant but painful.  
The assessment was degenerative joint disease.  With regard 
to his blood pressure, the treatment notes from this period 
show that the veteran's systolic pressure range between 106 
and 154, and that his diastolic pressure ranged between 56 
and 104.

In support of his claims, the veteran submitted a copy of an 
undated decision from the Social Security Administration 
indicating that he had been awarded disability benefits.  He 
said the examination process had been arduous, and that it 
took him over a year to return to "normal."  As he did not 
wish to subject himself to any additional stress, the veteran 
stated that he did wish to appear for any further physical or 
mental examinations.  He asked that the RO consider the 
decision from the Social Security Administration and 
examination reports used in that determination.

In the decision from the Social Security Administration, the 
administrative law judge (ALJ) determined that a combination 
of the veteran's physical and mental disabilities prevented 
him from obtaining employment.  The ALJ held that the veteran 
had severe impairment secondary to affective and personality 
disorders, high blood pressure, shortness of breath, and 
cervical and thoracic strains.  There were no findings made 
with regard to the etiology of any of these conditions.  
Reports from Tri-State Occupational Medicine and James J. 
Rosenthal, Psy.D., were attached to the decision.

The veteran was evaluated by Bruce A. Guberman, M.D., of Tri-
State Occupational Medicine in June 1996.  He gave a history 
of high blood pressure and neck and right shoulder pain.  He 
said he injured his neck and right shoulder in 1988 while 
moving office furniture and again in a 1989 car accident.  He 
denied hospitalization and/or surgery for neck or shoulder 
pain.  He described a constant sharp to dull pain in the 
cervical region of the spine with radiation into his right 
shoulder.  An examination of the cervical spine revealed 
moderate tenderness, but no paravertebral muscle spasm.  His 
right shoulder was tender but without redness, warmth, or 
swelling.  He had abnormal ranges of motion of the cervical 
spine as well as the right shoulder.  His blood pressure was 
132/88 in the supine and sitting positions.  The impressions 
were hypertension and acute and chronic cervical and thoracic 
spine strain, post-traumatic.

In a June 1996 psychological report from Dr. Rosenthal, the 
veteran stated that he was married to his fifth wife.  He 
said he had been married to his current wife for over seven 
(7) years.  He indicated that he and his wife related 
"fair," but it was "probably the best marriage" he had 
had.  With the exception of being hospitalized for depression 
inservice, he denied any other hospitalizations.  The veteran 
said he did not like therapy because it tended to create more 
problems by re-living the past.  He reported that his last 
therapy session ended in 1991.  He asserted that he suffered 
from depression and post-traumatic stress disorder (PTSD).  
He stated that his wife did most of the household chores, but 
that he took care of their son during the day.  He had low 
energy with little desire for going out or socializing.  In 
this regard, he indicated that he had no friends, that he did 
not belong to a church, and that he had no contact with his 
family.

The veteran's speech was average in volume and pace.  His 
thought content was appropriate.  He displayed no 
hallucinatory behavior or signs of anxiety.  However, signs 
of depression were evidenced by an irritable mood, sighing, 
limited eye contact, and a flat voice and facial expression.  
The veteran related in a sullen, passive-aggressive, and 
resentful fashion.  Following a psychological examination, 
the veteran was diagnosed as having moderate major 
depression, possible PTSD, and passive-aggressive traits.  
His Global Assessment of Functioning (GAF) was assigned a 55.  
Dr. Rosenthal opined the veteran's ability to understand, 
remember, follow simple job instructions, and maintain 
attention was intact.  He stated the veteran's ability to 
maintain concentration and relate to co-workers, supervisors, 
and the general public was mildly impaired.  He concluded 
that the veteran's ability to manage the stress of day-to-day 
employment appeared to be mild to moderately impaired.

Medical records from Thomas E. Dannals, M.D., and St. Mary's 
Hospital dated from November 1996 to October 1997 were 
associated with the claims folder.  Those records show that 
the veteran was evaluated for complaints of recurrent chest 
problems.  A November 1996 report indicated that his blood 
pressure was 104/70.  In October 1997, his blood pressure was 
reported as being 146/80.

Service connection for a cervical spine and right shoulder 
disability was denied in July 1998.  The RO determined that 
there was no evidence that either condition was incurred in 
or aggravated by the veteran's military service.  The RO 
noted that the veteran had submitted a statement indicating 
that he refused to appear for a VA examination.  With regard 
to the veteran's claims for increased evaluations, the RO 
held that a higher disability rating was not warranted for 
the veteran's service-connected dysthymic disorder or 
hypertension.  A supplemental statement of the case (SSOC) 
was promulgated in July 1998.  The SSOC cited the "old" and 
"new" criteria used in the evaluation of mental disorders.

Additional outpatient treatment records from the Huntington 
VAMC dated from May 1998 to August 1998 were associated with 
the claims folder.  Those records show that the veteran 
received treatment for hypertension and pain management due 
to degenerative joint disease of the neck and back.  Again, 
there were no findings that the veteran's systolic pressure 
exceeded 160, or that his diastolic pressure exceeded 105.

The veteran was afforded a VA psychiatric examination in 
August 1998.  He reported parasuicidal behavior in 1996.  He 
said he took eight (8) Elavil pills, but that he slept them 
off.  He indicated that he had been married four (4) times.  
He stated his current marriage had lasted for over nine (9) 
years.  The veteran indicated that he was unemployed and 
receiving Social Security disability benefits.  He said his 
daily activities consisted of picking up around the house and 
doing minor chores.  He stated that he could not work too 
long because of back pain.  He described himself as a "couch 
potato."  He said he had few interests.  He complained of 
sleep disturbances, anxiety attacks, and depression.

Objectively, the veteran appeared for the interview on time 
and neatly groomed.  His speech was delivered in a low tone 
and unproductive manner, but it was coherent and relevant.  
No gross psychomotor abnormalities were observed.  He 
admitted to suicide ideas.  However, the veteran claimed that 
his wife and child prevented him from acting on those ideas.  
He denied audio or visual hallucinations.  His affect was 
appropriate.  His mood was labile.  His cognitive functions 
were grossly preserved.  The diagnoses were dysthymic 
disorder and borderline personality traits.  He was assigned 
a GAF of 50.  The examiner indicated that the GAF score was 
determined by the veteran's report of severity and frequency 
of symptoms of dysthymic disorder.  She stated that the score 
of 50 equated to a "serious" impairment in social and 
occupational functioning.  The examiner indicated that she 
had reviewed the claims folder.

In October 1998, the RO denied service connection for a 
cervical spine disability and a right shoulder disability.  
The RO also denied increased evaluations of the veteran's 
service-connected hypertension and dysthymic disorder.  The 
SSOC included a citation to the criteria used in rating 
hypertensive vascular disease that had been revised in 
January 1998.

II.  Analysis

A.  Service Connection

At the outset, the Board notes that the veteran's claims for 
service connection are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims which are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the U.S. Court of Appeals for Veterans Claims 
(Court) held that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  It is the Board's responsibility 
to weigh the evidence.  The Board also has the duty to assess 
the credibility and weight to be given to the evidence.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases 
cited therein.

In this case, the veteran's service medical records show that 
the veteran was evaluated for complaints of thoracic spine 
pain in January 1989, and that he was diagnosed as having 
dorsal spine strain.  There is also an indication that the 
veteran complained of neck pain following a February 1989 
motor vehicle accident.  The veteran reported problems with 
his right shoulder and neck at his December 1989 VA 
examination performed less than two (2) months after his 
discharge from service.  At that time, he was diagnosed as 
having cervical spine spasm and pain, status post motor 
vehicle accident and right shoulder pain with abduction.  
Similarly, on the VA orthopedic examinations performed in 
1994 and 1995, it was determined that the veteran's chronic 
cervical strain and right shoulder capsulitis were 
etiologically related to trauma.  A similar finding was made 
by the Social Security Administration's medical consultant, 
Dr. Guberman.

In sum, the Board finds that the medical evidence of record 
tends to link the veteran's currently diagnosed chronic 
cervical strain and right shoulder capsulitis to trauma 
sustained during his military service.  Specifically, VA and 
non-VA medical examiners have determined that the veteran's 
neck and right shoulder disabilities were the result of his 
inservice lifting injury and/or motor vehicle accident.  The 
Board is satisfied that the balance of the evidence warrants 
a grant of service connection based on these facts.  


B.  Increased Evaluation

The first inquiry must be whether the appellant has stated 
well-grounded claims for increased evaluations as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
the context of a claim for an increased evaluation of a 
condition adjudicated service connected, an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  Proscelle v. 
Derwinski, 
2 Vet. App. 629, 632 (1992).  The appellant in the instant 
case has stated well-grounded claims.  Moreover, as all 
evidence necessary to an equitable disposition of the 
veteran's claim was obtained by the RO, the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 
(1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must  
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's  
ordinary activity.

1.  Dysthymic Disorder

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  The record shows that the veteran has had notice of 
the old and new criteria for evaluating dysthymic disorders.

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  
Accordingly, the version most favorable to the appellant will 
be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment.  In 
other words, the impairment of earning capacity. 38 C.F.R. § 
4.129 (as in effect prior to November 7, 1996).  The severity 
of disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful employment and decrease in work efficiency.  The VA 
could not under evaluate the emotionally sick veteran with a 
good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect on November 7, 
1996).

The veteran is currently assigned a 30 percent disability 
rating for a dysthymic disorder.  Prior to November 1996, a 
30 percent rating was assignable for a dysthymic disorder 
when there was a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and that psychoneurotic symptoms resulted in 
such a reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  
A 50 percent rating was assignable when the ability to 
establish and maintain effective or favorable relationships 
was considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was assignable when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was assigned when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § Part 4 Diagnostic Code 9405.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases for its 
decision."  38 C.F.R. § 7104(d)(1) (West Supp. 1999).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
O.G.C. Prec 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West Supp. 1999).

Effective November 7, 1996, a 30 percent rating is assignable 
for a dysthymic disorder and/or PTSD that results in 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assignable when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assignable when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4 Diagnostic Code 9433 (1998).

The evidence shows that the veteran has been examined in 
recent years by VA and private examiners.  Dr. Rosenthal 
indicated in June 1996 that the veteran had been married 5 
times and he described his current marriage as being "fair" 
although it was his best marriage.  His wife did most of the 
chores and the veteran reported having little energy.  
Socialization was restricted.  The veteran had no friends, 
did not attend church and he had no contact with his family.  
A GAF score of 55 was assigned.  

Thereafter, VA psychiatric examination in August 1998 showed 
significant worsening of the veteran's symptoms.  He reported 
parasuicidal behavior.  The veteran had been unemployed for a 
long time and he was receiving Social Security disability 
benefits.  He described significant sleep disturbance, 
anxiety attacks, and depression.  The examiner assigned a GAF 
score of 50 for the past year and currently.  This represents 
a score assigned to individuals exhibiting serious symptoms 
such as suicidal ideation, severe obsessional ritual, 
frequent shoplifting, or exhibiting any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Accordingly, the Board finds 
that the evidence supports the conclusion that the veteran's 
psychiatric disability prevents him from obtaining or 
retaining employment.  Therefore, under the regulations 
pertaining to rating psychiatric disabilities in effect prior 
to November 7, 1996, the Board finds that a 100 percent 
rating is warranted.  In view of the foregoing, the Board 
need not reach the issue of whether an increased rating is 
warranted under the new criteria for rating psychiatric 
disabilities in effect from November 7, 1996.  


2.  Hypertension

The Board notes that the criteria used to determine the 
extent to which diseases of the cardiovascular system are 
considered disabling were changed, effective January 12, 
1998.  The record shows that the veteran has been provided 
with notice of the old and new criteria for evaluating 
hypertensive vascular disease (hypertension).

The "old" criteria in DC 7101 provide that hypertensive 
vascular disease (essential arterial hypertension) will be 
rated 60 percent if diastolic pressure is predominantly 130 
or more and there are severe symptoms; 40 percent if 
diastolic pressure is predominantly 120 or more and there are 
moderately severe symptoms; 20 percent if diastolic pressure 
is predominantly 110 or more and there are definite symptoms; 
and 10 percent if diastolic pressure is predominantly 100 or 
more.  Note 1 to Diagnostic Code 7101 provides that, for the 
40 percent and 60 percent ratings, there should be careful 
attention to diagnosis and repeated blood pressure readings.  
Note 2 specifies that, when continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (as in effect prior to January 12, 
1998).

The "new" criteria provide that hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
will be rated 60 percent if diastolic pressure is 
predominantly 130 or more; 40 percent if diastolic pressure 
is predominantly 120 or more; 20 percent if diastolic 
pressure is predominantly 110 or more, or systolic pressure 
is predominantly 200 or more; and 10 percent if diastolic 
pressure is predominantly 100 or more, or systolic pressure 
is predominately 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure pre-
dominantly 100 or more who requires continuous medication for 
control.  Note 1 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For the 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 2 
states: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(subsequent to January 12, 1998).

Under both the old and the new versions of the regulation, a 
20 percent rating requires diastolic pressure predominantly 
110 or more.  The medical evidence of record reflects 
diastolic pressure no greater than 104.  A 20 percent rating 
is also warranted, under the new regulation, for systolic 
pressure predominantly 200 or more.  The medical evidence of 
record reflects systolic pressure ranging from 106 to 154.  
Thus, the Board finds that the evidence of record fails to 
support the assignment of a higher rating for hypertension 
under Diagnostic Code 7101.

The Board has also considered the assignment of a compensable 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
hypertension does not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.


ORDER

Entitlement to service connection for a cervical spine (neck) 
disorder is granted.

Entitlement to service connection for a right shoulder 
disorder is granted.

Subject to the law and regulations governing the payment of 
monetary awards, entitlement to a 100 percent evaluation for 
dysthymic disorder is granted.

Entitlement to an increased evaluation for the service-
connected hypertension is denied.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

 

